Argued March 11, 1924.
Appellees' first proposition is, that nothing in this record will sustain a reversal, calling our attention to the defective character of the 31 assignments of error filed; it is true, they violate our rules 23 and 27; but, what is *Page 73 
more serious, appellees further insist that as the final decree was not assigned for error, the appeal should be dismissed. We are constrained to accede to that view: Prenatt v. Messenger Printing Co., 241 Pa. 267, 269; Hotel Co. v. Ry. Co., 242 Pa. 569,573; Browarsky's Est., 252 Pa. 35, 38.
Appeal dismissed at cost of appellants.